Title: Clarkson Crolius to Thomas Jefferson, 29 November 1819
From: Crolius, Clarkson
To: Jefferson, Thomas


					
						 Sir.
						
							New York
							Novr 29. 1819
						
					
					By the direction of the Society of Tammany, or Columbian Order I do myself the honor of transmitting to you; by this days mail the address of that Society, on the subject of national economy, and domestic manufactures.   The Society as well as myself would feel highly gratified, should the Sentiments it contains coincide with your own.—
					I have the honor to be, with the highest consideration of respect
					
						 Sir, yours obediently,
						
							Clarkson Crolius.
						
					
				